Citation Nr: 1540855	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable initial disability rating (or evaluation) for left ear hearing loss.

2.  Entitlement to a higher initial disability rating for lumbar spine degenerative disc disease with spondylosis (low back disability), in excess of 0 percent for the period from July 24, 2006 to August 27, 2012, and in excess of 10 percent for the period from August 27, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for both left ear hearing loss and the low back disability, and assigned initial noncompensable disability ratings, effective July 24, 2006.  The separate issue of service connection for a gastrointestinal disability, which was previously on appeal to the Board, was granted in a December 2014 rating decision; therefore, the issue is no longer on appeal.

In April 2014, the Board remanded the matter for additional development, including to provide new VA examinations for the issues on appeal, and to obtain outstanding medical treatment records.  The VA examinations were provided in June 2014, and VA assisted the Veteran with procuring outstanding medical treatment records.  For these reasons, the Board finds that the additional development instructed by the April 2014 Board remand directives has been completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the April 2014 Board Remand is included in the Duties to Notify and Assist section below.

In a December 2014 supplemental statement of the case, the VA Appeals Management Center (AMC) in Washington, DC granted a higher initial disability rating of 10 percent for the low back disability, effective August 27, 2012.  Because the AMC did not assign the maximum disability rating possible, the appeal for a higher initial disability rating for the low back disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher evaluation, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issues of a higher initial rating for left ear hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from June 24, 2006 to August 27, 2012, the low back disability manifested daily aching pain and intermittent soreness similar to tenderness that resulted in limitation of thoracolumbar spine motion, including combined range of motion greater than 120 degrees but not greater than 235 degrees, and mild effects on exercise, sports, and recreation.  

2.  For the period from August 27, 2012, the low back disability has manifested pain resulting in limitation of thoracolumbar spine motion, including combined range of motion of 215 degrees, mild limitation of physical exertion, and at least one week but less than two weeks of incapacitating episodes over a 12-month period.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period from June 24, 2006 to August 27, 2012, the criteria for an initial disability rating of 10 percent for the low back disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).
2.  For the initial rating period from August 27, 2012, the criteria for an initial disability rating in excess of 10 percent for the low back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's lay statements.

Following the April 2014 Board Remand, VA examined the low back disability in June 2015.  The VA examiner reviewed the claims file, performed a physical evaluation and diagnostic testing, interviewed the Veteran about past and present symptomatology, and reported on the relevant rating criteria.  The Board finds that June 2015 VA examination report is adequate to assist in deciding the issue of a higher initial rating for the low back disability, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues on appeal, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Initial Rating for Low Back Disability

Service connection for a low back disability was granted by the RO in the August 2007 rating decision, which assigned an initial noncompensable (0 percent) disability rating, effective July 24, 2006.  In a December 2012 supplemental statement of the case, the AMC assigned an initial disability rating of 10 percent, effective August 27, 2012.  The Veteran contends that a higher initial rating is warranted based on the severity of low back disability symptoms including severe pain that limits the ability to perform daily activities.  See, e.g., March 2009 VA Form 9.

For the entire initial rating period, the service-connected low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237-5243.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 
38 C.F.R. § 4.27 (2015).  The additional code, shown after the hyphen, represents the basis for the rating, while the primary code indicates the underlying source of the disability.  In this case, Diagnostic Code 5237 is used for rating lumbosacral strain disabilities, while Diagnostic Code 5243 indicates the schedular rating criteria used to rate Intervertebral Disc Syndrome (IVDS).  Under the rating schedule, a thoracolumbar spine disability is to be rated under either the Formula for Rating IVDS Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In addition, when rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

Initial Rating Period from June 24, 2006 to August 27, 2012

For the initial rating period from June 24, 2006 to August 27, 2012, the service-connected low back disability is rated as noncompensable (0 percent disabling).  

Rating Based on Incapacitating Episodes

In regard to this method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if IVDS - which encompasses the low back degenerative disc disease - is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted if the total duration is at least two weeks but less than four weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected low back disability was manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during any 12 month period from June 24, 2006 to August 27, 2012.  VA treatment records during this period do not reveal any physician-prescribed bed rest related to the low back.  Similarly, no incapacitating episodes are discussed in the June 2007 VA examination report.  

The August 2012 VA examination report notes that the Veteran had incapacitating episodes severe enough to require physician-prescribed bed rest and treatment in the previous 12 months, which includes part of the period from June 24, 2006 to August 27, 2012 (the date of the VA examination).  However, the Veteran has not provided any evidence to show when these incapacitating episodes took place, so as to provide a "factually ascertainable" date on which an increase in the severity of the service-connected low back disability took place.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98.  

Pursuant to the April 2015 Board Remand, the AOJ sent a May 2014 letter advising the Veteran to identify relevant medical treatment records from private physicians, so as to assist the Veteran in substantiating the appeal for a higher initial rating for the low back disability.  The Veteran did not respond to the May 2014 notice letter or otherwise identify private medical records that would assist in determining when the low back disability increased in severity.  See also December 2014 representative's expedited processing request (indicating no additional evidence regarding the Veteran's appeal).  For these reasons, the Board finds that, for the rating period from June 24, 2006 to August 27, 2012, a compensable initial disability rating based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Rating Based on the General Rating Formula for Spine Disabilities

In regard to this method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait, or abnormal spinal contour; or vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent rating is assigned forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

On review of all the evidence, lay and medical, the Board finds that, for the period from June 24, 2006 to August 27, 2012, the low back disability manifested daily aching pain and intermittent soreness similar to tenderness that resulted in limitation of thoracolumbar spine motion, including combined range of motion greater than 120 degrees but not greater than 235 degrees, and mild effects on exercise, sports, and recreation.  VA examined the low back in June 2007.  The Veteran reported daily aching low back pain, as well as low back soreness with standing for more than 20 minutes.  Range of thoracolumbar spine motion measurements included forward flexion to 110 degrees, extension to 31 degrees, right and left lateral flexion to 30 degrees each, and right lateral rotation to 42 degrees.  There was no measurement provided for left lateral rotation.  Adjusted to reflect "normal" ranges of thoracolumbar spinal motion, the combined range of motion was 210 degrees, which includes forward flexion to 90 degrees, but does not include any motion for left lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Examination of the spinal muscles did not reveal abnormalities such as spasm, atrophy, guarding, or weakness.  While the June 2007 VA examiner suggested there was no tenderness, the Board has considered the Veteran's complaint of daily aching low back pain and intermittent soreness as similar to tenderness.  There was no evidence of ankylosis.  The June 2007 VA examiner noted that there were no significant effects on usual occupation, and mild effects on exercise, sports, and recreation. 

In sum, the manifestations that can be associated with the low back disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and measuring the end of the ranges of motion from where pain begins - do not support a finding of forward flexion greater than 60 degrees but not greater than 85 degrees.  As to combined range of motion, however, the evidence demonstrates combined range of motion to 210 degrees - or 30 degrees less than full range of motion - before considering left lateral rotation, which can be measured to at most 30 degrees.  In this context, the Board finds that the Veteran's complaints of daily aching pain and intermittent soreness are sufficiently similar to low back tenderness that limits motion.  As the evidence demonstrates that this tenderness limited motion on a daily basis, the Board resolves reasonable doubt in the Veteran's favor to find that, for the period from June 24, 2006 to August 27, 2012, the combined range of thoracolumbar spine motion was not greater than 235 degrees.  For these reasons, the Board finds that, for the period from June 24, 2006 to August 27, 2012, the criteria for a higher initial diability rating of 10 percent, but no higher, have been met.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 20 percent under Diagnostic Code 5237 for the period from June 24, 2006 to August 27, 2012, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected low back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurological abnormalities have been asserted by the Veteran or raised by the other evidence of record for the rating period from June 24, 2006 to August 27, 2012.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected low back disability is not warranted for the initial rating period from June 24, 2006 to August 27, 2012.  Id.

Initial Rating Period from August 27, 2012

For the initial rating period from August 27, 2012, the service-connected low back disability is rated at 10 percent disabling.  

Rating Based on Incapacitating Episodes

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected low back disability has been manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during any 12-month period from August 27, 2012.  The August 2012 VA examiner noted that the Veteran experienced at least one week but less than two weeks of incapacitating episodes over the prior 12 months.  The Veteran has not asserted, and the evidence does not otherwise show, that incapacitating episodes have been more frequent than noted in the August 2012 VA examination report.  For these reasons, the Board finds that, for the rating period from August 27, 2012, an initial disability rating in excess of 10 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.
Rating Based on the General Rating Formula for Spine Disabilities

On review of all the evidence, lay and medical, the Board finds that, for the period from August 27, 2012, the low back disability has manifested pain resulting in limitation of thoracolumbar spine motion, including combined range of motion of 215 degrees, and mild limitation of physical exertion.  During the August 2012 VA examination, the Veteran reported low back disability symptoms including constant pain and difficulty getting up after sitting for long periods.  Range of thoracolumbar spine motion measurements included forward flexion to 90 degrees, extension to 
30 degrees, right and left lateral flexion to 30 degrees, right and left lateral rotation to 30 degrees, for full combined range of motion.  The August 2012 VA examiner indicated that there was no objective evidence of painful motion, and that the range of motion was consistent after three repetitions.  The August 2012 VA examiner also indicated that the service-connected low back disability does not impact the Veteran's ability to work.

VA treatment records from July 2013 and October 2012 show that the Veteran presented with complaints of back pain.  Range of motion was not tested; however, the Veteran rated the pain between 2 and 4 on a 10-point pain scale during the treatment in July 2013, and as a 2 on a 5-point scale in October 2013.  A separate October 2013 VA treatment record shows that the Veteran rated low back pain as 
4 to 5, but with flare-ups rated at 9 to 10.

VA examined the back again in June 2015.  The Veteran reported severe back pain and radicular symptoms.  Thoracolumbar spine motion measurements included flexion to 90 degrees; extension to 20 degrees, with pain at 15 degrees; right and left lateral flexion to 25 degrees each; and right and left lateral rotation to 
30 degrees each.  The June 2015 VA examiner indicated that with additional functional impairment with repeated use - though range of motion measurements did not decrease after three repetitions - the Veteran is limited to mild physical exertion, such as walking and easy swimming.

In sum, the manifestations that can be associated with the low back disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and measuring the end of the ranges of motion from where pain begins - do not support a finding of forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See VAOPGCPREC 9-98.  Accordingly, the Board finds that, for the period from August 27, 2012, the weight of the evidence is against finding that the criteria for a higher 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected low back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Initially, the Board notes that service connection for bilateral lower extremity radiculopathy was granted in the September 2012 rating decision.  The initial 20 percent disability ratings for bilateral lower extremity radiculopathy, effective August 27, 2012, are specifically based on the evidence from the August 2012 VA examination report, which includes discussion of symptoms including shooting pain down both legs past knees and occasional numbness in the feet.  Accordingly, the Board has not considered whether a separate rating for lower extremity radiculopathy is warranted because service connection for bilateral lower extremity radiculopathy has already been granted, and the Veteran has not indicated disagreement with the initial 20 percent disability ratings, or the August 27, 2012 effective date.  

Other than the service-connected bilateral lower extremity radiculopathy, the Board finds that no neurological abnormalities have been asserted by the Veteran or raised by the other evidence of record for the rating period from August 27, 2012.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected low back disability, other than the service-connected bilateral lower extremity radiculopathy, is not warranted for the initial rating period from August 27, 2012.  Id.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's low back disability, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5237 specifically provide for disability ratings based on limitation of motion, including limitation of flexion and combined range of motion of the spine, as well as other findings such as abnormal gait or spinal contour.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back and lower extremities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  Diagnostic Code 5243 provides an alternative method of rating - such as in this case - based on the severity, frequency, and duration of incapacitating episodes of back pain.  

The Veteran's low back disability manifested symptoms and functional impairment including pain, intermittent soreness, and flare-ups of pain resulting in bed rest, or incapacitating episodes, which are part of the schedular rating criteria.  These symptoms resulted in limitation of motion and limitation of physical exertion, which contemplates the impact of pain and soreness on the Veteran's ability to carry out daily functions.  These functional effects were considered at length in determining the appropriate schedular ratings above.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the low back disability symptoms and functional impairment that limits motion and causes incapacitating episodes.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities are gastrointestinal disability manifested by reflux, bilateral lower extremity radiculopathy, residuals of a fifth left finger fracture, and left ear hearing loss.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the low back disability, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the low back disability, the Board finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  (The extraschedular consideration of TDIU, which is a distinct form of extraschedular rating from 38 C.F.R. § 3.321, is addressed in the REMAND section below.)


ORDER

A higher initial disability rating of 10 percent, but no higher, for the low back disability for the period from June 24, 2006 to August 27, 2012 is granted; a higher initial disability rating in excess of 10 percent for the period from August 27, 2012 is denied.


REMAND

Initial Rating for Left Ear Hearing Loss
      
Further development is needed to assist the Veteran in substantiating the appeal for a higher initial disability rating for left ear hearing loss.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  

In the August 2015 post-remand brief, the representative accurately noted that the June 2014 VA audiological examiner was unable to reach immittance (tympanometry) findings because of the inability to obtain or maintain an appropriate seal for testing.  The representative has requested a new VA audiological examination.  For these reasons, the Board finds that a remand for a new VA audiological examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination)

TDIU

During the September 2007 VA examination, which included examination of the low back and gastrointestinal disabilities, the Veteran denied any time lost from work over the prior 12-month period due to service-connected disabilities.  By the time of the June 2014 VA examination, however, the Veteran reported that the service-connected low back and gastrointestinal disabilities caused increased need for days off and resulted in employment termination.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  

VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 38 C.F.R. § 4.16(a), the case must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 
38 C.F.R. § 4.16(b) (2013); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration).  As the combined disability rating of the service-connected disabilities remains unchanged by the decision above, it remains that the combined disability rating is 30 percent for the period from July 24, 2006 to August 27, 2012, and 60 percent for the period from August 27, 2012, which does not meet the combined rating percentage standards required for consideration of a TDIU under 38 C.F.R. § 4.16(a).

As the issue of TDIU is focused on the question of whether the Veteran's service-connected disabilities, alone, render him unable to secure (obtain) or follow (maintain) substantially gainful employment, the Board finds that, in light of the evidence currently of record suggesting that the Veteran was terminated from employment because of absenteeism due to the service-connected low back and gastrointestinal disabilities, additional development is needed on the issue of TDIU.

Accordingly, the issues of a higher initial rating for left ear hearing loss and entitlement to a TDIU are REMANDED for the following action:

1.  Schedule a VA audiological examination to assist in determining the current severity of the service-connected left ear hearing loss.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected left ear hearing loss should be reported in detail.

If any audiologic findings, such as immittance (tympanometry) findings, cannot be reached, the VA examiner should explain how the absence of such audiologic findings affects the assessment of the severity of the current level of left hearing loss.

2.  The RO or AMC should issue notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form (VA Form 21-8940) and requirements to establish a TDIU.

3.  Obtain the appropriate identification of the Veteran's employers, as well as the appropriate release forms from the Veteran, to obtain information confirming the dates of his employment, layoffs, reinstatements, etc., from former employers.  

4.  Contact the Veteran's employers to obtain information regarding the nature of his employment from July 24, 2006.  All attempts to obtain this information, as well as any negative responses, should be documented and associated with the claims file.

5.  When the development above has been completed, the issues of a higher initial rating for left ear hearing loss and entitlement to a TDIU should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument in this case.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


